Case 2:19-cv-12107-KM-ESK Document 88-1 Filed 10/15/19 Page 1 of 3 PageID: 2136




 LITE DEPALMA GREENBERG, LLC
 Bruce D. Greenberg
 570 Broad Street, Suite 1201
 Newark, NJ 07102
 Tel: (973) 623-3000
 Fax: (973) 623-0858
 bgreenberg@litedepalma.com

 Attorneys for Plaintiff-Relator Zachary Silbersher

 [Additional Counsel on Signature Page]

                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

  UNITED STATES OF AMERICA; STATES OF                 :
  CALIFORNIA, COLORADO, CONNECTICUT,                  : Civil Action No.: 19-12107 (KM)(JBC)
  DELAWARE, FLORIDA, GEORGIA, HAWAII,                 :
                                                      :
  ILLINOIS, INDIANA, IOWA, LOUISIANA,                 :
  MICHIGAN, MINNESOTA, MONTANA,                       :
  NEVADA, NEW JERSEY, NEW MEXICO,                     :
  NEW YORK, NORTH CAROLINA,                           :
  OKLAHOMA, RHODE ISLAND, TENNESSEE,                  : Motion Date: November 4, 2019
  TEXAS, VERMONT, AND WASHINGTON;                     :
  THE COMMONWEALTHS OF                                :
                                                      : Document electronically filed
  MASSACHUSETTS AND VIRGINIA; AND                     :
  THE DISTRICT OF COLUMBIA,                           :
                                                      :
  ex rel. ZACHARY SILBERSHER,                         :
                                                      :
                      Plaintiffs,                     :
                                                      :
                                                      :
             v.                                       :
                                                      :
  JANSSEN BIOTECH, INC., JANSSEN                      :
  ONCOLOGY, INC., JANSSEN RESEARCH &                  :
  DEVELOPMENT, LLC, JOHNSON &                         :
  JOHNSON, and BTG INTERNATIONAL                      :
                                                      :
  LIMITED,                                            :
                                                      :
                      Defendants.                     :


            PLAINTIFF-RELATOR ZACHARY SILBERSHER’S RESPONSE TO
             DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE (DKT. 79-2)
Case 2:19-cv-12107-KM-ESK Document 88-1 Filed 10/15/19 Page 2 of 3 PageID: 2137




        Plaintiff-Relator Zachary Silbersher (“Relator”) does not oppose Defendants’ request to

 take judicial notice of the documents referenced as Exhibits A through OO (Dkts. 79-3 and 79-

 4) in Defendants’ Request for Judicial Notice (Dkt. 79-2) for the limited purpose of establishing

 those documents existed in the places cited by Defendants at the times indicated. U.S. ex rel.

 Spay v. CVS Caremark Corp., 913 F. Supp. 2d 125, 139–40 (E.D. Pa. 2012), citing Benak ex

 rel. Alliance Premier Growth Fund v. Alliance Capital Mgmt., L.P., 435 F.3d 396, 401 n. 15 (3d

 Cir.2006).

        The Court, however, need not take judicial notice of documents that are “not helpful in

 deciding the current motions.” United States ex rel. Integra Med Analytics LLC v. Providence

 Health & Servs., 2019 WL 3282619, at *4 (C.D. Cal. July 16, 2019) (determining whether

 documents that purportedly established “public disclosure” were disclosed in an enumerated

 forum under the False Claims Act, 31 U.S.C. § 3730(e)(4)(A)(i)-(iii)).

        Inter partes review proceedings (“IPRs”) and patent prosecutions fall squarely within an

 excluded public forum under § 3730(e)(4)(A)(i), because they are administrative proceedings in

 which the government is not a party. Information disclosed in such proceedings therefore cannot

 be used by defendants to raise a public disclosure bar. Moreover, scientific studies, legal

 reporters, scholarly journals, SEC filings, government websites, and competitor websites are

 neither “Federal reports” nor “news media” under § 3730(e)(4)(A)(ii), (iii). See generally

 Plaintiff-Relator’s Opposition to Defendants’ Motion to Dismiss, at § V(B).

        The Court therefore need not take judicial notice of Exhibits A-P, S, V, Z, DD-HH, KK,

 and OO, because they would “not [be] helpful” in resolving any public disclosure issues.

 Integra, 2019 WL 328261, at *4.
Case 2:19-cv-12107-KM-ESK Document 88-1 Filed 10/15/19 Page 3 of 3 PageID: 2138




 Dated: October 15, 2019                  LITE DEPALMA GREENBERG, LLC

                                           /s/ Bruce D. Greenberg
                                          Bruce D. Greenberg
                                          570 Broad St, Suite 1201
                                          Newark, NJ 07102
                                          Tel: (973) 623-3000
                                          bgreenberg@litedepalma.com
                                          HERRERA PURDY WEILER LLP
                                          Nicomedes Sy Herrera (pro hac vice)
                                          Andrew Purdy (pro hac vice)
                                          Matthew S. Weiler (pro hac vice)
                                          Laura E. Seidl (pro hac vice)

                                          1300 Clay Street, Suite 600
                                          Oakland, California 94612
                                          Telephone: (510) 422-4700
                                          NHerrera@HPWLaw.com
                                          APurdy@HPWLaw.com
                                          MWeiler@HPWLaw.com
                                          LSeidl@HPWLaw.com

                                          GOLDSTEIN & RUSSELL, P.C.
                                          Tejinder Singh (pro hac vice)
                                          7475 Wisconsin Avenue, Suite 850
                                          Bethesda, Maryland 20814
                                          Telephone: (202) 362-0636
                                          TSingh@goldsteinrussell.com

                                          Attorneys for Plaintiff-Relator
                                          Zachary Silbersher
